Order entered March 10, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01235-CV

                            DAVID ALAN SHEPHERD, Appellant

                                                V.

                             LAWRENCE MITCHELL, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-07702

                                            ORDER
       We GRANT appellant’s March 4, 2015 motion for extension of time and ORDER the

brief tendered to the Court on March 4, 2015 filed as of the date of this order. Appellee’s brief is

due no later than April 9, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE